Title: Augustus B. Woodward to Thomas Jefferson, 22 April 1814
From: Woodward, Augustus B.
To: Jefferson, Thomas


          Alexandria, April 22. 1814.
          I left Washington this afternoon in prosecution of my journey to Monticello, and shall proceed on, in the stage, to Fredericsburgh, to-morrow morning. Presuming that the mail will travel faster than the state of the roads and weather will allow me to do I forward this line, from this place; not contemplating to write
			 again on the road, unless detained by some unexpected contingency.
          Col. Monroe requested me to mention to you that he expected to be in Albemarle in three weeks.
			 Dr Tucker, Dr Leib, Mr Law, Mr Ringgold, charged me with their respects to you.
			 The President expects to visit Orange next week.
          I flatter myself I shall find you at home, and some-what disengaged. I entertain the hope of meeting Col. Randolph at Monticello. If any of your other scientific friends, or neighbors,
			 should be at leisure
			 to bestow an hour, for a few days, say from twelve to one p.m., each day, or every other day, on the subject
			 which I propose exhibiting to your attention, it would be gratifying. Every suggestion, from whatever quarter, will be carefully noted, and if what is in agitation contemplation should hereafter meet the favor and adoption of the scientific world it will not be uninteresting to recollect its progress and developement. To yourself, Sir, as the father of
			 your country, and cherishing peculiarly the wish of seeing it equal, and, if possible superior, to Europe in scientific attainment, I deem it a duty to make the first exposition of the enterprize in contemplation. I rely greatly on the accuracy of your judgment, not only in relation to the
			 correctness of the division, and demarcation, of the sciences, but also in the selection of the most appropriate terms in the nomenclature; and shall, with equal pride and pleasure, distinguish
			 the
			 improvements which I anticipate as the result of my expected interview with you.
          accept, Sir, my sincere esteem, and respect.A. B. Woodward.
        